Judgment unanimously reversed on the law and facts, without costs of this appeal to either party, and complaint dismissed, without costs. Memorandum: Infant plaintiff was burned by contact with a bonfire started by a stranger in a vacant lot owned by defendants’ testator. The evidence established beyond doubt that there was no business relationship between the parties, that no invitation, inducement or permission had ever in fact been given plaintiff or his family to enter upon the lqnd, that the owner had no knowledge of plaintiff’s presence on the land, or the circumstances then existing on it which caused his injury, that no benefit was to be derived by the owner by plaintiff’s coming on the land and that the injury was not caused by any affirmative act of negligence on the part of the owner or by the existence of any trap or pitfall on the property. (See Korzenski v. Dunkirk Radiator Corp., 19 A D 2d 770, affd. 15 N Y 2d 575.) (Appeal from judgment of Cattaraugus Trial Term in favor of plaintiffs in a negligence action.)
Present — Williams, P. J., Bastow, Henry, Del Vecchio and Marsh, JJ.